Citation Nr: 9901442	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  89-44 603	)	DATE
	)
      RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to March 
1951, and from February 1955 to March 1962.  He died on 
August [redacted], 1987; the appellant is his widow.

This matter came to the Board of Veterans Appeals (Board) 
from an August 1988 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for the cause of 
the veterans death.  The appellant subsequently moved, and 
the veterans claims folder is now maintained by the 
Honolulu, Hawaii, RO.

In June 1990, the Board affirmed the ROs decision denying 
service connection for the cause of the veterans death.  In 
August 1996, the appellants service representative filed a 
motion for reconsideration of the Boards June 1990 decision.  
The motion was granted in a January 1997 order, by the 
authority granted in 38 U.S.C.A. § 7103(b) to the Deputy Vice 
Chairman by direction of the Chairman of the Board, and it 
was ordered that the decision be reconsidered by an expanded 
reconsideration panel as provided by Section 7102(b) of Title 
38, United States Code.

The Board is required by law to proceed in a case under 
reconsideration as though the initial decision had never been 
entered and, instead, to conduct a de novo review, based on 
the entire record in the proceeding and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation.  38 U.S.C.A. §§ 7103(b)(3), 7104(a) 
(West 1991 & Supp. 1998); VA O.G.C. Prec. 89-90, 56 Fed. Reg. 
1225 (1991); Boyer v. Derwinski, 1 Vet. App. 531 (1991).  The 
case is now before the expanded reconsideration panel of the 
Board.  The decision of this panel will replace the Boards 
June 1990 decision and will constitute the Boards final 
decision.

In September 1997, the Board remanded this matter to obtain 
tissue specimens from 1987, so that it could thereafter 
obtain an analysis of these specimens from the Armed Forces 
Institute of Pathology (AFIP).  The Board notes that the 
tissue specimens were obtained, and that the record reflects 
a written analysis of these specimens, dated in July 1998.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that the veteran had a 
malignant tumor of the thyroid gland during his active 
military service, and that his original tumor of the thyroid 
gland was causally related to the metastatic carcinoma of the 
left parotid which was a cause of the veterans death.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that a preponderance of the 
evidence is against the claim for service connection for 
cause of death.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained by 
the RO.

2.  At the time of the veterans death, service connection 
was not in effect for any disability.

3.  The death of the veteran was due to cardiopulmonary 
arrest as a consequence of metastatic carcinoma of the left 
parotid.

4.  There is no competent medical evidence linking the 
veterans death to service, and no competent medical evidence 
of record to show that service-connected disability caused or 
contributed substantially and materially to cause death.


CONCLUSIONS OF LAW

1. Cardiopulmonary arrest and metastatic carcinoma of the 
left parotid were not incurred during military service.  
38 U.S.C.A. §§ 1110, 1131 5107 (West 1991); 38 C.F.R. § 3.309 
(1998).

2.  A disease of service origin did not cause the veterans 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board finds that the appellant's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
her claim is a plausible claim, one which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  This conclusion is based on the 
medical opinion of the certifying physician on the veterans 
certificate of death, Dr. W., that the veterans fatal tumor 
was most likely a recurrence of his thyroid carcinoma from 
service.  Once it has been determined that a claim is well 
grounded, the VA has a statutory duty to assist the appellant 
in the development of evidence pertinent to that claim.  
After reviewing the record, the Board is satisfied that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to her claim has been met.  38 U.S.C.A. 
§ 5107.  Although the record reflects that the veteran was 
hospitalized at V. Hospital one week prior to his death and 
that there are no medical records in the claims folder from 
V. Hospital, the report of Dr. W. does refer to this final 
hospitalization and does not reflect that these records would 
offer any information other than to further document the 
veterans final week of treatment.  

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by wartime service.  38 
U.S.C.A. §§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease or tumor become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 
3.309 (1998).

To establish service connection for the cause of the 
veterans death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Enlistment examination in August 1942 is negative for any 
relevant abnormalities.  Service medical records from August 
1946 reveal a diagnosis of primary pneumonia, and in April 
1947, there was a diagnosis of acute catarrhal fever.  In 
March 1949, the veteran was noted to have occasional bouts of 
fever associated with local lymphangitis.  Discharge and 
reenlistment examination in February 1955 did not reveal any 
relevant findings or complaints.  

Service medical records indicate that in May 1958, the 
veteran was provided an Ace bandage for painful varicosities 
on the calf of the left leg.  The veteran was again supplied 
with an Ace bandage in March 1959 for moderately severe 
superficial varicosities of the calf, and in November 1959, 
for varicose veins of the right leg.  Additional entries for 
November 1959 reflect that the veteran had noticed 
varicosities of the right leg for the previous year and that 
physical examination indicated marked varicosities of the 
right calf.  At this time, the veteran was admitted to the 
surgical clinic for a vein stripping of the greater saphenous 
system in the right leg.  

A November 1959 service hospital record reflects that the 
veteran noted a history of burning pain from small 
varicosities in the posterior aspect of the right calf one 
year prior to admission for which he received an elastic 
stocking.  The veteran reported that the varicosities 
increased in size and formed a large tortuous mass.  Symptoms 
were reportedly quite severe after prolonged standing.  On 
admission, a 4 1/2 centimeter nonlobulated mass palpated in 
the right lobe of the thyroid and the left lobe of the left 
thyroid was also noted to be two times normal size.  
Examination of the right extremity revealed marked 
varicosities in the right calf.  The greater and lesser 
saphenous systems were noted to be involved.  Physical 
examination further revealed a minimal indentation in the 
right lateral wall of the trachea at the level just above the 
suprasternal notch, and it was believed that this might be 
related to the clinically known enlarged right lobe of the 
thyroid.  The pathology found in the thyroid gland was 
considered to take precedence over the varicose vein surgery 
and thus, a right subtotal thyroidectomy was performed on 
December 1, 1959.  The preoperative and postoperative 
diagnosis was thyroid adenoma, and the pathological diagnosis 
was follicular adenocarcinoma of the right lobe of the 
thyroid gland with capsular invasion.  It was noted that the 
veteran was presented to the Tumor Board and the 
recommendations of the Board were that the veteran have a 
total thyroidectomy.  Several days later, the veteran 
underwent a total thyroidectomy.  In January 1960, the 
veteran underwent an excision of the right greater and lesser 
saphenous veins.

In May 1960, it was noted that the veteran had completely 
recovered from the thyroid and varicose vein surgery.  It was 
further noted that the pathological diagnosis after the 
veterans total thyroidectomy was follicular adenocarcinoma 
of the left lobe of the thyroid, and it was recommended that 
the veteran be maintained on three grains of desiccated 
thyroid on a daily basis.

Discharge and reenlistment examination in April 1961 revealed 
minor bilateral varicosities which were not considered 
disabling, and that there were no neck masses or palpable 
thyroid.  Examination in February 1962 indicated that 
evaluation of the heart, vascular system, and endocrine 
system revealed negative findings.

Reserve duty physical examination in May 1966 revealed a 
history which included [t]hyroidectomy for ? tumor.  At 
this time, it was also noted that the veteran had an abnormal 
electrocardiogram (EKG) with sinus bradycardia, a first 
degree A-V block, T-wave inversion, particularly abnormal in 
I, V-5, and changes compatible with coronary artery disease, 
with T-waves indicating ischemia.  

Cardiac clinical examination in June 1966 revealed that the 
veteran reported no past history of cardiac disease and no 
history of chest pain, shortness of breath, or dyspnea or 
exertional syncope.  It was further noted that the veteran 
had taken thyroid extract since the removal of his thyroid in 
1960, but that he had not had any medication in the previous 
30 to 45 days.  EKG on quadrennial physical examination 
revealed T-wave changes interpreted to be suggestive of 
coronary artery disease with bradycardia and 1 degree heart 
block.  Examination at this time revealed that the veteran 
moved very sluggishly and the impression was probable 
myxedematous heart disease.

Naval hospital evaluation for the period of June to August 
1966 revealed that the veteran was admitted with a history of 
total thyroidectomy secondary to adenocarcinoma of the 
thyroid in 1960.  It was also noted that the veteran had 
discontinued his thyroid medication four to five months 
earlier.  Examination of the neck at this time revealed no 
palpable nodes or masses, the chest was indicated to be 
clear, the heart demonstrated a slow irregular rhythm, and 
there were no murmurs.  Peripheral pulses were equal 
bilaterally.  An EKG was interpreted to reveal a sinus 
tachycardia with nonspecific T-wave changes.  During this 
admission, the veterans thyroid medication was increased and 
the veteran was subsequently discharged.  The diagnoses were 
hypothyroidism due to operation; myxedema; and absence of 
thyroid following total thyroidectomy for follicular 
adenocarcinoma of thyroid.  

Post-service private medical records for the period from 1966 
until the veterans death in 1987 reflect treatment for 
varicose veins in February 1969, April 1972, and February 
1974.  January 1974 chest X-rays were interpreted to reveal 
no evidence of active pulmonary disease; however, February 
1974 lumbosacral X-rays were interpreted to reveal some 
arteriosclerotic changes within the abdominal aorta and iliac 
vessels.  

April 1975 hospital records from R. Hospital reflect that the 
veteran was admitted with lesser saphenous vein incompetency 
in the left lower leg.  It was noted that the veteran had 
bilateral vein ligation and stripping a number of years 
earlier; however, the vein in the left leg had not been 
sufficiently stripped.  June 1977 hospital records from R. 
Hospital indicate that the veteran was admitted for 
evaluation and treatment for complaints of occasional 
shortness of breath and severe right leg pain located mostly 
in the calf muscles.  The veteran reported previous problems 
with the right leg for 20 years and a history of intermittent 
problems with varicose veins, incompetence, and phlebitis of 
the leg.  The impression was severe varicose veins of the 
right leg with phlebitis.

March 1978 hospital records from R. Hospital reflect that the 
veteran was admitted for further investigation and surgical 
intervention with respect to a mass which was located on the 
posterior aspect of the neck.  The mass reportedly began a 
few days earlier and was associated with discomfort and 
tenderness over the skin of the area.  The veteran denied any 
history of tuberculosis, cancer, hypertension or diabetes.  
Physical examination revealed that the mass on the neck 
seemed to be localized in the skin, and the impression was 
growth mass, etiology to be determined, posterior aspect of 
the neck.  Skin biopsies following removal were interpreted 
to reveal no evidence of malignancy.

February 1980 hospital records from R. Hospital indicate that 
the veteran was admitted for venous stripping on the right 
varicose vein.  Prior to a scheduled surgery, the veteran 
also underwent an examination for diabetes.

January 1985 carotid ultrasound evaluation of the right 
carotid artery revealed soft and calcific plaque within the 
right distal common carotid artery with approximately 15 
percent stenosis.  There was approximately 20 percent 
stenosis within the right internal carotid artery.  Left 
carotid artery evaluation demonstrated mild intimal 
thickening within the left distal common carotid artery.  
There was also soft and calcific plaque within the left 
internal carotid artery resulting in approximately 15 to 20 
percent stenosis.

Private hospital records from S. A. H. Medical Center for the 
period of March 1987 to July 1987 reflect that in March 1987, 
the veteran was admitted with a two month complaint of a 
small lump in the upper part of the left neck.  The lump had 
gradually increased in size and reportedly decreased somewhat 
following antibiotics.  Most recently, the lump had become 
painful and was gradually getting larger.  It was also noted 
that the veteran had a history of diabetes and a heart 
problem.  Examination of the left neck revealed an ovoid, 
oblong mass that seemed to be coming from the mastoid area, 
going into the upper neck along the course of the 
sternocleidomastoid muscle.  The mass was noted to measure 
about 5 to 6 centimeters in its length and about 3 
centimeters in width.  March 1987 cardiological consultation 
revealed that the veteran suffered from a severe mass on the 
left side of the neck, and that he also reported chest pain 
and shortness of breath about a year earlier.  EKG at this 
time was interpreted to reveal nonspecific ST-T changes, and 
the assessment included tumor of the left neck and 
nonspecific ST-T changes on EKG.  

A March 1987 pathological report from S. A. H. Medical Center 
reflects multiple sections of parotid gland which revealed 
parotid tissue with areas of infiltration by poorly 
differentiated anaplastic tumor composed of cells with 
vesicular nuclei, prominent nucleoli, and amphophilic 
cytoplasm.  The number of mitoses were markedly increased and 
the tumor involved the resection margins, and infiltrated 
into the surrounding parotid tissue.  Extensive hemorrhage, 
fibrosis and chronic inflammation were also seen, and the 
diagnosis was left parotid gland showing acinic cell 
carcinoma, poorly differentiated.  On April 1, 1987, the 
veteran underwent removal of the left parotid gland, and the 
final diagnosis was carcinoma of the left parotid gland and 
diabetes mellitus.

A June 1987 pathology report from S. A. H. Medical Center 
reflects that resection tissue from the left auricular area 
revealed multiple portions of skin, subcutaneous tissue, and 
parotid tissue which was diffusely involved by poorly 
differentiated carcinoma characterized by groups and nests of 
cells with large, hyperchromatic, bizarre nuclei, prominent 
nucleoli, and eosinophilic to amphophilic cytoplasm.  Some of 
the cells showed abundant cytoplasm and there was no definite 
squamoid or glandular differentiation.  The tumor was 
involved diffusely in the underlying tissues and the 
histologic features were noted to be similar to the previous 
biopsy.  The diagnosis was resection tissue, left auricular 
area showing poorly differentiated carcinoma.

July 1987 hospital records from S. A. H. Medical Center 
reflect that the veteran was admitted at the end of June 1987 
because of recurrent tumor of the left parotid, uncontrolled 
diabetes, and anemia.  It was noted that the veteran had had 
cancer of the left parotid gland and underwent surgical 
intervention in April 1987.  After surgery, the veteran did 
not continue ontologic care and noticed gradual regrowth of 
the tumor mass over the left parotid area and spreading into 
the left neck side with oozing.  The veteran had been 
admitted in June 1987 for debulking of the tumor and plastic 
reconstructive surgery.  He was admitted at this time because 
of swelling and oozing of the left parotid and the left side 
of the neck and face.  The impression was recurrent 
adenocarcinoma of the left parotid, spreading to the left 
cheek, ear, mandibular area, and neck with necrosis and 
superimposed infection, left pleural effusion due to 
metastasis of cancer, diabetes mellitus, and anemia.  July 
1987 chest X-rays were interpreted to reveal mild congestive 
heart failure and bilateral pleural effusion.  At the end of 
July 1987, the impression included hypokalemia and 
adenocarcinoma of the left parotid, recurrent and metastatic 
with probable metastatic pleural effusion.

A death certificate dated in August 1987 reveals that the 
veteran died at the age of 68 of cardiopulmonary arrest due 
to, or as a consequence of, metastatic carcinoma of the left 
parotid.

The veteran was not service connected for any disability at 
the time of his death in August 1987.

A private medical statement from Dr. W., dated in January 
1989, reflects that the veteran was hospitalized at V. 
Hospital in Las Vegas, Nevada for a week prior to his death 
in August 1987.  As was noted previously, Dr. W. was the 
certifying physician on the veterans death certificate.  The 
statement further reflects that the veteran had been admitted 
to V. Hospital with a pathological report from a hospital in 
Anaheim, California, which had reportedly labeled an excised 
tumor of the neck as a possible parotid tumor.  Dr. W. noted 
that his statement that the man died from metastatic 
carcinoma of the left parotid gland was made under the 
presumption that the patient had had a definitive diagnosis 
of carcinoma of the left parotid made in Anaheim, California, 
where he had the neck surgery.

Dr. W. went on to comment that it was not known to him at 
that time that the veteran had undergone a previous operation 
on his neck for removal of a malignant tumor of the thyroid 
gland, and that this had apparently occurred when the veteran 
was in the service.  In retrospect, it appeared to Dr. W. 
that since the diagnosis of a left parotid tumor, was 
equivoble [sic], the most likely sequence events the patient 
had had a recurrence of his carcinoma of the thyroid gland 
for which he had been operated upon at Chelsea Nav[a]l 
Hospital in Massachusetts several years before.  Dr. W. 
therefore recommended that the appellants appeal of her 
request for service disability for her husband be 
reconsidered in the light of the foregoing statement.  Dr. W. 
further indicated that the appellant should be given the 
benefit of the doubt that the tumor that was removed from the 
neck may have been a metastatic focus from the previous 
carcinoma of the thyroid.  

At the appellants personal hearing in August 1989, the 
appellants son testified that he and his mother believed 
that his fathers death was due to service-connected illness 
that he received while serving on active duty in the Navy 
(transcript (T.) at p. 1).  The appellants son further 
indicated that in December 1959, the veteran underwent a 
thyroidectomy and that this was a very serious procedure (T. 
at p. 1).  Thereafter, the veteran continued having thyroid 
problems (T. at p. 1).  At the time of the veterans death he 
was under the care of a specialist in Las Vegas, Nevada (T. 
at p. 1).  At the time of this hearing, the appellant and her 
son submitted post-service medical records dating back to 
1966 (T. at p. 2).

With respect to the veterans thyroid problems, the 
appellants son went on to indicate that the veteran had had 
a lot of pain in the general area, and that there were cancer 
cells going to and from all around the neck area until it 
settled down in the early part of 1987 (T. at p. 2).  It was 
removed at that time, but it had spread down to the veterans 
chest (T. at p. 2).  The veteran had had pain in the area 
intermittently since service (T. at p. 2).  The veteran 
believed that he owed the Navy for the first operation he 
underwent during service (T. at p. 2).  

In August 1996, the appellants representative provided 
excerpts from medical articles which reportedly confirmed 
that follicular carcinoma was more malignant than papillary 
carcinoma and susceptible to spreading hematogenously with 
distant metastases.  These excerpts were also cited for the 
proposition that although metastases may not be evidenced at 
the time of initial evaluation, they might appear years later 
despite apparent complete excision of the tumor.

Following the Boards receipt of tissue specimens from 1987, 
a written analysis and opinion was requested from AFIP in 
March 1998.  In this correspondence, the Board requested an 
opinion as to whether it was at least as likely as not that 
the veterans fatal tumor was a recurrence of his thyroid 
carcinoma.  

In a letter to the Board dated in July 1998, AFIP initially 
noted that it had reviewed 1959 tissue specimens of the 
veterans thyroid gland from the AFIP repository and 1987 
tissue specimens of the left parotid gland and auricular area 
from S. A. H. Medical Center.  AFIP further acknowledged that 
it had been requested to offer an opinion as to whether the 
thyroid tumor resected in 1959 was related to the parotid 
tumor resected in 1987.  It was noted that the classification 
of these tumors had changed; however, these changes did not 
affect the question of any relationship between the two.  

First, AFIP indicated that the 1959 material consisted of two 
separate surgical accessions.  The initial surgery produced a 
partial right thyroid lobectomy and the nodule specimen was 
diagnosed as a follicular carcinoma of the thyroid.  Since 
1959, the classification criteria for thyroid cancers were 
noted to have changed, and it was indicated that the 
diagnosis would be papillary carcinoma.  A completion 
thyroidectomy showed a small second focus of papillary 
carcinoma in the left lobe.  It was further indicated that 
multifocality was not uncommon in papillary carcinoma and did 
not affect clinical outcome.  Patients with papillary 
carcinoma usually had an excellent prognosis with surgical 
therapy; when papillary carcinoma metastasized it almost 
always metastasized to cervical lymph nodes first, while 
distant metastases were uncommon.  

The material from 1987 was noted to include an initial 
resection of the left parotid gland and resection of 
recurrent tumor in the soft tissue of the auricular region.  
The tumor in the parotidectomy specimen was a high-grade 
pleomorphic malignant neoplasm.  Although it was diagnosed as 
a poorly differentiated adenocarcinoma, the tumor extensively 
infiltrated the periparotid soft tissue and did not fit 
readily into the classification scheme for salivary gland 
tumors.  While a poorly differentiated carcinoma was in the 
AFIPs differential diagnosis, AFIP was very concerned about 
the possibility of a high-grade epithelioid angiosarcoma, a 
malignant vascular tumor that could histologically mimic 
carcinoma.  The presence of vascular spaces lined by 
anaplastic cells and the very bloody appearance of the tumor 
supported this suspicion.  Immunohistochemical studies were 
noted to confirm the vascular nature of this lesion and 
enable AFIP to classify it as an epithelioid angiocarcinoma.  
It was further noted that the Department of Soft Tissue 
Pathology agreed with this diagnosis.  The clinical history 
of bleeding from the recurrent tumor to the point of anemia 
was also explained by this diagnosis.  Angiosarcomas were 
most commonly seen in the skin and soft tissue of the head 
and neck in elderly patients.  They had a tendency to be 
multifocal, had a high risk of recurrence, and were mostly 
low grade.  High-grade angiosarcomas had a very poor 
prognosis.  

With regard to the question of any relationship between the 
thyroid carcinoma and the parotid area tumor, AFIP concluded 
that there was no association between these two entities.  
Papillary thyroid carcinoma was noted to be very common and 
the veterans benign clinical course related to it was found 
to be typical.  The angiosarcoma in this case presented in a 
fairly typical clinical pattern of a head and neck tumor in 
an elderly patient.  It was also noted that the only factor 
which might suggest a relationship between the two lesions 
presenting nearly thirty years apart would be if the veteran 
had received radiation therapy which included the parotid 
region in the radiation field.  If this had been the case, 
the possibility of a post-radiation angiosarcoma would have 
been considered.

In summary, AFIP reclassified the thyroid and parotid tumors 
based on current terminology and on special studies; however, 
it was concluded that there was no relationship between these 
two entities.

The record does not reflect that the veteran received 
radiation therapy for the treatment of his thyroid cancer 
during service.


II.  Analysis

The record shows that the veteran was 68 years old when he 
died in August 1987.  A death certificate dated in August 
1987 reveals that he died of cardiopulmonary arrest due to or 
as a consequence of metastatic carcinoma of the left parotid.  

The Board notes that it is the appellants main contention 
that the metastatic carcinoma of the left parotid was 
causally related to the veterans thyroid cancer in service.  
In support of this contention, the appellant has submitted 
the opinion of Dr. W. and excerpts from relevant medical 
articles seeking to establish such a relationship; she and 
her son also testified at a hearing.  Initially, the Board 
notes that the opinion of Dr. W. as to a link between the 
veterans thyroid cancer and his subsequent parotid cancer 
was based on an assumption of an equivocal diagnosis of 
parotid cancer in 1987, and on the assertion that that the 
tumor that was removed from the neck may have been a 
metastatic focus from the previous carcinoma of the thyroid.  
Similarly, the relevancy of the excerpts from the medical 
articles were also based on an assumption that the veterans 
original cancer was not papillary carcinoma, but follicular 
carcinoma which was more malignant than papillary carcinoma 
and susceptible to spreading hematogenously with distant 
metastases.  The Board previously determined that the 
evidence offered by the appellant warranted additional 
development to further evaluate these assumptions and this 
development has now been accomplished.  

The case was submitted to AFIP for an opinion as to the 
relationship, if any, between the veterans thyroid cancer in 
1959 and his cancer of 1987, and it was the opinion of AFIP 
that no such relationship existed.  The Board has carefully 
reviewed AFIPs opinion letter and finds it to be 
comprehensive and responsive to the requests from the Board.  
In addition, having had the ability to examine specimens from 
both cancers, the opinion of AFIP expert must be given 
significant weight and consideration.  Having more clearly 
established the classification of the original cancer, the 
AFIP expert was also able to eliminate the other possible 
theories of causal relationship proposed by way of the 
excerpts of medical articles or the opinions of Dr. W.  For 
these reasons, the Board finds the AFIP opinion to be of high 
probative value.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board carefully reviewed the testimony of the appellant 
and her son.  As lay persons, they lack the capability to 
provide competent evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu v. Derwinski, 2 Vet. App. 492(1992).  The evidence 
of record establishes that the veteran's cardiopulmonary 
arrest due to metastatic carcinoma of the left parotid had 
its onset years after service.  The competent medical 
evidence of the highest probative value, the AFIP opinion, 
demonstrates no relationship between service and the post 
service cardiopulmonary arrest due to metastatic carcinoma of 
the left parotid.  The AFIP opinion acknowledged the 
possibility that past radiation therapy might suggest a 
relationship between the two lesions.  However, service 
records do not indicate that there was radiation therapy 
given for treatment of the service cancer.  On the merits, 
the clear weight of the probative evidence is against the 
claim, and thus the benefit of the doubt doctrine is not for 
application.  





ORDER

The claim for service connection for cause of death is 
denied.


			
               VICKY L. JORDAN                                      
JANE E. SHARP 


		
 	MARK D. HINDIN 

			
             RICHARD B. FRANK                               
MARY M. SABULSKY


		
                                                STEVEN L. 
KELLER            

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
